         Case 1:17-cr-00569-ER Document 262 Filed 01/21/21 Page 1 of 1



                                                  U.S. Department of Justice

                                                  United States Attorney
                                                  Southern District of New York


                                                  The Silvio J. Mollo Building
                                                  One Saint Andrew’s Plaza
                                                  New York, New York 10007


                                                  January 21, 2021

BY ECF                            Mr. Toner's surrender date is hereby extended to April 19, 2021.
The Honorable Edgardo Ramos        SO ORDERED.
United States District Judge
Southern District of New York
40 Foley Square                                                                  1/21/2021
New York, New York 10007

       Re:    United States v. James Toner, 17 Cr. 569 (ER)

Dear Judge Ramos:

        The Government writes regarding defendant James Toner’s pro se motion to extend his
surrender date. (Dkt. No. 260). The Government consents to an additional 3 month extension of
the date of surrender.


                                                  Respectfully submitted,

                                                  AUDREY STRAUSS
                                                  United States Attorney

                                           By:
                                                  _______/s/______________________
                                                   Olga I. Zverovich/Michael McGinnis
                                                   Assistant United States Attorneys
                                                   (212) 637-2514/2305



cc:    James Toner (through counsel)
